SANBORN, Circuit Judge.
I concur in the result in this case, on the ground that the only question it presents is res adjudicata by the judgment of the circuit court of Buchanan county, Mo., in the action in that court between the parties to this action to collect prior installments of rent under the contract here in suit, which accrued after the purchase by the Rock Island Company of the property of the Kansas Company under the decree of foreclosure. The question is whether or not the claim of the Rock Island Company can be sustained, that, by virtue of the rights and immunities it acquired by that purchase, it was relieved of liability to pay to the Depot Company the rental stipulated in the contract between the Depot Company and the Kansas Company for trains operated over the railroads it acquired from the Kansas Company by that purchase. In the action in the court of Buchanan county the Rock Island Company expressly pleaded this purchase as a defense to the claim of the Depot Company to recover the rents which accrued under the Kansas contract after that purchase, and the judgment of that court was that it must pay them. No such judgment could possibly have been rendered without a finding and decision by that court that the purchase at the foreclosure sale Constituted no defense to the claim of the Depot Company for those rents, and, in my opinion, that adjudication is as complete an estoppel of the Rock Island Company from defending *659the claim of the Depot Company for the rents accruing under the contract with the Kansas Company after October 31, 1892, as it is to its claim for the reñís accruing between the purchase at the foreclosure sale and that date. The rule is that, in an action between the same parties and those in privity with them upon a different claim or demand, the prior judgment is an estoppel as to those matters in issue or points of controversy upon the determination of which the finding or verdict.was rendered; and, since the prior judgment in this case could not have been rendered without an adverse determination of the question presented by the Hock Island Company in this action, I think that that question is not open for consideration here. Board v. Platt, 79 Fed. 567, 571, 25 C. C. A. 87, 91, and 49 U. S. App. 216, 223; Cromwell v. Sac Co., 94 U. S. 351, 352, and the cases cited .under it in the opinion of the court.